Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11, and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhtar (Husameldin Mukhtar, Khaled Salah, and Youssef Iraqi. 2012. Mitigation of DHCP starvation attack. Comput. Electr. Eng. 38, 5 (September, 2012), 1115–1128. (Year: 2012)) in view of Wang (J. Wang, T. Huang, J. Liu and Y. Liu, "A novel floodless service discovery mechanism designed for Software-Defined Networking," in China Communications, vol. 11, no. 2, pp. 12-25. (Year: 2014)) and Terayama (US-20150363221-A1)
	Regarding claim 1, Mukhtar shows a method for a host to perform location-aware service request handling, wherein the method comprises: in a software-defined networking (SDN) environment (pg. 14, right column, see “Floodlesss Service Discovery Mechanism (FDSM) for Software-Defined Netowrking (SDN))”, and 	generating and sending location information associated with a computer to a service node or a management entity (pg. 20 Section 4.2 discussing a “remote centralized controller” communicating with a “DHCP component”) for transmission to the service node (pg. 20 Section 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DHCP attack prevention disclosed by Mukhtar with the SDN-specific DHCP attack prevention of Wang in order to leverage the additional network monitoring and control options available in SDN environments, while continuing to utilize the same fundamental DHCP attack prevention techniques (note that both Mukhtar and Wang utilize DHCP relate agent-based approaches; see Mukhtar, pg. 1117, Section 2.2 and Wang, pg. 19 Section 3.3 each citing RFC 3046 – DHCP Relay Agent Information Option).
	Mukhtar in view of Wang do not show where the computer is a virtualized computing instance.	Terayama shows where the computer is a virtualized computing instance (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization of networking devices found in software-defined network teachings of Mukhtar in view of Wang with the virtualization of computing instances found in Terayama in order to continue to leverage virtualization for additional networking endpoints.	Regarding claim 2, Mukhtar in view of Wang and Terayama further show wherein generating and sending the location information comprises: generating and sending the location information identifying (Mukhtar, Fig. 3) multiple logical elements (Terayama, [10] and 
	Regarding claim 3, Mukhtar in view of Wang and Terayama further show the method of claim 2, wherein generating the modified service request comprises: modifying the service request by adding location information in the form of a first identifier (ID) associated with the logical switch port, and a second ID associated with the logical switch to the service request (Mukhtar, pg. 1117 – 1118; see Section 2.2 and Fig. 3)
	Regarding claim 4, Mukhtar in view of Wang and Terayama further show wherein detecting the service request comprises:  F333-20-detecting a dynamic host configuration protocol (DHCP) request, being the service request, that is destined for a service node, wherein the service node is a DHCP server that is enabled with a DHCP relay agent information option (Mukhtar, pg. 1117 – 1118; see Section 2.2 and Fig. 3).	Regarding claims 8 and 15, the limitations of said claims are addressed in the analysis of claim 1.
	Regarding claims 9 and 16, the limitations of said claims are addressed in the analysis of claim 2.
	Regarding claims 10 and 17, the limitations of said claims are addressed in the analysis of claim 3.
	Regarding claims 11 and 18, the limitations of said claims are addressed in the analysis of claim 4.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhtar in view of Wang and Terayama as applied to claim 1 above, and further in view of Patrick (M. Patrick. RFC 3046. "DHCP Relay Agent Information Option". pgs. 1 - 14. (Year: 2001)).	Regarding claim 5, Mukhtar in view of Wang and Terayama show claim 4. 	Mukhtar in view of Wang and Terayama do not show wherein generating the modified service request comprises: modifying the DHCP request, being the service request, to enable the DHCP relay agent information option by configuring a circuit ID sub-option field to identify a first logical element; and a remote ID sub-option field to identify a second logical element.	Patrick shows wherein generating the modified service request comprises: modifying the DHCP request, being the service request, to enable the DHCP relay agent information option by configuring a circuit ID sub-option field to identify a first logical element; and a remote ID sub-option field to identify a second logical element (pgs. 5 – 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attack prevention techniques of Mukhtar in view of Wang and Terayama with the DHCP attack prevention of Patrick in order to utilize the full details of the RFC 3046 disclosure, as it serves as the basis for both Mukhtar’s and Wang’s techniques.	Regarding claim 6, Mukhtar in view of Wang, Terayama, and Patrick further show wherein sending the modified service request comprises: sending the modified service request to the DHCP server (Mukhtar, Fig. 3) to cause the DHCP server to perform verification based on the circuit ID sub-option field and the remoted ID sub-option field, and to apply a DHCP policy configured for the virtualized computing instance (Patrick, pgs. 1, 4-5).
	Regarding claims 12 and 19, the limitations of said claims are addressed in the analysis of claim 5.
	Regarding claims 13 and 20, the limitations of said claims are addressed in the analysis of claim 6.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhtar in view of Wang and Terayama as applied to claim 1 above, and further in view of Jungck (US-7003555-B1).	Regarding claim 7, Mukhtar in view of Wang and Terayama show wherein detecting the service request comprises: detecting a request, being the service request, that is destined for a service node, wherein the service node is a server that is configured to perform verification based on the location information prior to applying policy associated with the location information	Mukhtar in view of Wang and Terayama do not show where the request is a domain name server (DNS) request, a DNS server, and application of a DNS policy associated with the location information.	Jungck shows where the request is a domain name server (DNS) request, a DNS server (col. 19 lines 17-20and lines 41-60) and application of a DNS policy associated with the location information (col. 19 lines 37-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attack prevention techniques of Mukhtar in view of Wang 
	Regarding claims 14 and 21, the limitations of said claims are addressed in the analysis of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Haapanen (US-9489154-B1), discussing device management via OpenFlow switches and device registration (col. 4 lines 5 – 64).	Wand and Chen (J. Wang and Y. Chen, "An SDN-based defensive solution against DHCP attacks in the virtualization environment," 2017 IEEE Conference on Dependable and Secure Computing, Taipei, Taiwan, pp. 529-530. (Year: 2017)), showing a different approach of preventing DHCP attacks in a similar SDN environment.
	Siniarski (B. Siniarski, C. Olariu, P. Perry, T. Parsons and J. Murphy, "Real-time monitoring of SDN networks using non-invasive cloud-based logging platforms," 2016 IEEE 27th Annual International Symposium on Personal, Indoor, and Mobile Radio Communications (PIMRC), Valencia, Spain, pp. 1-6. (Year: 2016)), showing use of information logging in a SDN environment (pg. 1) including discussions of DHCP attacks (Section B., pgs. 4 – 5).
	Katiyar (Rohit Katiyar, Prakash Pawar, Abhay Gupta, and Kotaro Kataoka. 2015. Auto-Configuration of SDN Switches in SDN/Non-SDN Hybrid Network. In Proceedings of the Asian Internet Engineering Conference (AINTEC '15). Association for Computing Machinery, New York, NY, USA, 48–53. (Year: 2015)), showing auto configuration for devices in an SDN environment, including use of DHCP (Abstract and pgs. 50 - 51, Section 4.1).	Toprak (C. Toprak, C. Turker and A. T. Erman, "Detection of DHCP Starvation Attacks in Software Defined Networks: A Case Study," 2018 3rd International Conference on Computer Science and Engineering (UBMK), Sarajevo, Bosnia and Herzegovina, pp. 636-641. (Year: 2018)), providing further discussion of DHCP attacked (Abtract) and mitigation techniques (pg. 637-638). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442